Citation Nr: 1511147	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  10-33 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus.  

2.  Entitlement to service connection for a back disability.  

3.  Entitlement to an increased rating for residuals of hypoesthesia of the left lateral cutaneous nerve, currently evaluated as 10 percent disabling.  

4.  Entitlement to an increased rating for residuals of a fracture of the left fibula, currently assigned a noncompensable evaluation.  


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to November 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).

Initially, the Board notes that the Veteran is service-connected for residuals of hypoesthesia of the left lateral cutaneous nerve, rated as 10 percent disabling, and for residuals of a fracture of the left fibula, rated as noncompensably disabling.  His combined disability rating for the left lower extremity is 10 percent.  

In May 1999, the Veteran filed a claim for an increased rating with respect to his left lower extremity noting he was receiving disability compensation at the 10 percent rate.  A July 1999 RO determination reflects that a claim was denied.  The Veteran filed a notice of disagreement (NOD) with the July 1999 determination later that same month.  

In an October 1999 rating decision, service connection was denied for a back disability secondary to service-connected residuals of hypoesthesia of the left lateral cutaneous nerve, and increased ratings were denied for service-connected residuals of hypoesthesia of the left lateral cutaneous nerve and for residuals of a fracture of the left fibula.  The Veteran was notified of the decision in November 1999.  In January 2000, the Veteran filed a NOD with the October 1999 rating decision.  So, both decisions had been initially appealed.

Later that same month, a statement of the case (SOC) was issued addressing service connection for a back disability secondary to service-connected residuals of hypoesthesia of the left lateral cutaneous nerve, and as to increased ratings for service-connected residuals of hypoesthesia of the left lateral cutaneous nerve and residuals of a fracture of the left fibula.  

In his May 2000 submission, the Veteran reiterated his disagreement with the October 1999 rating decision and specifically as to the denial of the increased rating claims for the left lower extremity disabilities.  He expressed his desire to appeal the decision, and in support thereof, submitted medical evidence pertaining to the left lower extremity with findings related to the knee and ankle, to include arthritis, some of which were noted to be absent in the October 1999 rating decision with respect to residuals of a fracture of the left fibula.  

In May 2000, a supplemental statement of the case (SSOC) was issued.  Only the issue of a higher rating for residuals of a fracture of the left fibula was addressed.  The RO's letter accompanying the SSOC notes that if the Veteran had filed a substantive appeal, a response was optional.  

In November 2000, the Veteran's representative submitted a VA Form 646 pertaining to service connection for a back disability and the increased rating claims for the left lower extremity.  The Form notes, "that appellate review is desired on the evidence now of record and that the issues for consideration by the Board of Veterans' Appeal are clearly defined."  

Although a November 2000 letter informed the Veteran that an appeal had not been timely filed, noting no VA Form 9 had been submitted, there is no requirement that a substantive appeal be submitted on a VA Form 9.  See 38 U.S.C.A. § 7105(d)(3) (West 2014).  Rather, 38 C.F.R. § 20.202 (2014) states that a substantive appeal consists of a properly completed Form 9 or correspondence containing the necessary information, indicating that these are alternative criteria for meeting the requirements for filing a valid substantive appeal.  

The RO's November 2000 letter makes no reference to either the Veteran's May 2000 submission or the November 2000 correspondence from the Veteran's representative.  Regardless, the Board finds that the Veteran's May 2000 submission coupled with the November 2000 correspondence from his representative, received within a year of the November 1999 notice of the October 1999 rating decision is reasonably construed as a substantive appeal with the October 1999 rating decision, as to all three issues adjudicated therein.  

As such, the Board finds that the appeal with respect to service connection for a back disability and the increased rating claims for the left lower extremity disabilities is properly before the Board and stems from the July 1999 and October 1999 RO determinations.  These three issues are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  The Veteran was exposed to the herbicides while stationed at Eglin Air Force Base (AFB) in Florida during active duty service.

2.  The evidence of record shows a current diagnosis of type II diabetes mellitus.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for type II diabetes mellitus have been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Under VA law, type II diabetes mellitus is a disease deemed associated with herbicide agent exposure.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  If herbicide exposure is found by means other than serving in Vietnam, the presumptions of this regulation regarding disabilities being caused by the herbicide agent (as defined by 38 C.F.R. § 3.307(a)(6)) still apply.  

Establishing a presumptive disability in this case turns on whether the Veteran was exposed to herbicides as listed in § 3.307(a)(6).  Additionally, despite the foregoing presumptive provisions, a claimant is not precluded from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Veteran's service personnel records show that he was stationed at Eglin AFB from November 1968 until separation in December 1970 as a Fire Protection Specialist with the 834th Civil Engineering Squadron (TAC), auxiliary field 9.  

In April 2006 correspondence, the Veteran stated that secluded landing strips at Eglin AFB were sprayed with Agent Orange, and that it was his job to patrol around those areas.  In the July 2011 VA Form 646, the Veteran's representative noted the following:

The Veteran's job (ABR 57130) was Crash Rescue Fire Fighter and part of his responsibilities was base familiarization at Eglin Air Force Base.  That responsibility required him to explore and know all areas of the base in the event there was a crash.

It was noted that the Veteran observed defoliation at Eglin AFB.  

In December 2006, Compensation and Pension service noted that the Department of Defense reported testing for herbicide spraying techniques was conducted at Eglin AFB, to include from June 1968 to September 1968.  In addition, a 2-square mile area of Eglin AFB was noted to have been used to test various herbicides from 1962 to 1970.  The Board notes that the memorandum confirms that herbicides were used at Elgin AFB, during the relevant period.  Although it was noted that exposure could not be conceded just by virtue of the Veteran's presence at the Eglin AFB, the Board finds that the Veteran's statements as to his in-service herbicide exposure to be consistent with his military occupational specialty (MOS) and credible.  His statements regarding what he personally experienced in service are highly consistent with his MOS in that in the course of his duties as a fire protection specialist one would expect such a serviceman to be out in the field and all around the base to ensure fire safety.  

VA has confirmed that herbicides were employed at Eglin AFB over a two mile square area during the period when the Veteran was stationed at the military facility.  Thus, when reasonable doubt is resolved in his favor, the Board finds that the Veteran was exposed to the herbicides while stationed at Eglin AFB during active duty service.

The medical evidence of record shows a current diagnosis of type II diabetes mellitus, as evidenced by a July 2010 private treatment record.  As VA has acknowledged that an etiological relationship exists between herbicide exposure and the onset of type II diabetes mellitus, the Board concludes that the Veteran's type II diabetes mellitus is presumed to be related to the in-service exposure as there is no affirmative evidence to the contrary.  Therefore, service connection is warranted for type II diabetes mellitus.


ORDER

Service connection for type II diabetes mellitus is granted.  



REMAND

When he filed the claims in 1999, the Veteran asserted that higher ratings are warranted for service-connected residuals of hypoesthesia of the left lateral cutaneous nerve, and residuals of a fracture of the left fibula, both of which are a result of a motorcycle accident during service.  Given the procedural posture of the case and the evidence, and a March 2000 private treatment record noting arthritis in the left knee and ankle, the Board finds that a VA examination is warranted to address the current severity of these disabilities, including a retrospective medical opinions addressing the severity of the Veteran's left lower extremity disabilities since August 1999.  See Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period).

In addition, the Veteran asserts he has a back disability secondary to his service-connected disability of the left lower extremity.  As such, VA examination is warranted for an opinion as to the nature and etiology of a back disability.  

Prior to the examinations, any outstanding records of pertinent medical treatment must be obtained and added to the record.

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain complete VA treatment records, and after requesting authorization and consent to release information to VA, any other private records the Veteran identifies.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.

If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e). 

2.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional in connection with the left lateral cutaneous nerve claim.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  

The examiner is to conduct all indicated tests.  

The examiner should address the current nature and severity of the left lateral cutaneous nerve impairment, and provide an opinion as to whether the impairment is equivalent to moderate or severe impairment, or complete paralysis, since August 6, 1999.  

All opinions expressed must be accompanied by a complete rationale.  

3.  Schedule the Veteran for a VA examination to determine the severity of the service-connected residuals of a fracture of the left fibula by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  The examiner is to conduct all indicated tests.  

The VA examiner is to address the nature and severity of the residuals of the left fibula disability, since August 6, 1999.  The examiner must address the March 2000 private report noting arthritis, and the examination report must describe: 

i) Flexion and extension in degrees and any additional limitation of flexion or extension, considering functional loss due to pain, weakness, fatigability, painful motion, including during flare-ups or with repetitive use, if feasible, in terms of degrees of additional limitation of flexion or extension; 

ii) Any recurrent subluxation or lateral instability; and, 

iii) Any other symptoms, such as locking or effusion, not encompassed by limitation of flexion or extension or functional loss due to pain or subluxation/instability. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

4.  Schedule the Veteran for a VA back examination by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a back disability is related to his active service, or is caused by, or aggravated by, service-connected residuals of hypoesthesia of the left lateral cutaneous nerve and/or residuals of a fracture of the left fibula.  

The term "aggravation" means an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

A complete rationale is to accompany all opinions provided.  

5.  Finally, readjudicate the issues remaining on appeal.  If any of the benefits sought remain denied, issue a SSOC and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


